DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see remarks and terminal disclaimer, filed  4/14/2022 with respect to Claims 1-9   have been fully considered and are persuasive.  The rejection under non-statutory double patenting of claims 1-9 has been withdrawn. 

Terminal Disclaimer

The terminal disclaimer filed on  4/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  patent US10849203 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest that  “A lighting device circuit comprising: an operational amplifier (op amp) having first and second op amp inputs and an p_ amp output, in which the first op amp input is adapted to be coupled to a reference light emitting diode (LED) string; a transistor having first and second current terminals and a control terminal, in which the control terminal is coupled to the   first op amp output, the first current terminal is adapted to be coupled to a mirror LED string, and the second current terminal is coupled to the second op amp input; and a window comparator circuit having an input that is coupled to the first current terminal.   Hence, claims 1-9 are allowed.

Referring to the claim 10 the closest prior art of record fails to teach or reasonably suggest that  an apparatus comprising: a light generation circuit comprising: a first circuit input adapted to be coupled to a reference light emitting diode (LED) string; a first resistor having first and second resistor terminals, in which the first resistor terminal is coupled to the first input, and the second resistor terminal is coupled to a ground terminal ground; a second resistor having third and fourth resistor terminals, in which the fourth resistor terminal is coupled to the ground terminal ground; a second circuit input adapted to be coupled to a mirror LED string that is coupled in parallel to the reference LED string; an operational amplifier having a first op amp input, a second op amp input, and an op amp output, wherein the first op amp input is coupled to the first circuit input, and the second op amp input is coupled to the third resistor terminal; and a transistor having first and second current terminals and a control terminal, in which the control terminal is coupled to the op amp output, the first current terminal is adapted to be coupled to the mirror LED string, and the second current terminal is coupled to the second op amp input; and a window comparator circuit having a comparator input an input that is coupled to the first current terminal of the transistor.   Hence, claims 10-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-16 are allowed.

Prior art:   US Patents US6847169,  US9970994, US2012/0200296  do not teach the circuitry configuration of mirror strings and op-amp input and outputs  and window comparator circuit.   Hence, allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844 
4/23/2022